                                                                                 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


ERNESTINE COTTEN

                  Plaintiff,

v.                                              CASE NO. 4:19cv21-RH-HTC

BUREAU OF PRISONS,
and NURSE GRIFFISS,

                  Defendants.

_____________________________/


                                ORDER OF DISMISSAL


         The plaintiff is a federal prisoner who asserts a nurse mistakenly gave the

plaintiff a different medication than had been prescribed. The case is before the

court on the magistrate judge’s report and recommendation, ECF No. 28, which

concludes the third amended complaint should be dismissed without leave to

amend further. No objections have been filed.

         As the report and recommendation correctly concludes, giving a prisoner the

wrong medication, not purposely but by mistake, does not violate the Eighth

Amendment, at least absent circumstances not alleged here. Nor has the plaintiff

alleged any other basis for recovery. Accordingly,



Case No. 4:19cv21-RH-HTC
                                                                                    Page 2 of 2




         IT IS ORDERED:

         1. The report and recommendation is accepted.

         2. The clerk must enter judgment stating that the plaintiff’s claims are

 dismissed under 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim on which

 relief can be granted.

         3. The clerk must close the file.

         SO ORDERED on February 24, 2020.

                                             s/Robert L. Hinkle
                                             United States District Judge




Case No. 4:19cv21-RH-HTC
